Citation Nr: 1028600	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Eligibility for retroactive Dependents Educational Assistance 
(DEA) benefits pursuant to Chapter 35, Title 38, United States 
Code, prior to May 21, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty for over 22 years ending in 
October 1989.  He died in August 2004.  The appellant is the 
Veteran's daughter.  

By letter, the Buffalo, New York Regional Office (RO) informed 
the appellant, the Veteran's daughter, that she was to choose the 
beginning date for her period of eligibility to Chapter 35 
benefits.  She was informed that under the law, she could choose 
any date between August [redacted], 2004, the date that the Veteran died, 
and April 17, 2006, the date the VA determined that he died of a 
service-connected cause.  It was recommended to the claimant that 
she choose April 16, 2006, as her beginning date because the VA 
could not pay for any training that took place prior to May 21, 
2006, which was one year before her claim for benefits was 
received.  It is this decision that has been appealed.


FINDINGS OF FACT

1.  In an April 17, 2006 decision, the RO determined that service 
connection was warranted for the cause of the Veteran's death and 
basic eligibility for DEA benefits was established as of the date 
of his death - August [redacted], 2004.  

2.  On May 1, 2007, notification of DEA eligibility and the grant 
of service connection for the cause of death were provided.  

3.  VA reports first received the appellant's claim for Chapter 
35 benefits on May 21, 2007.  This was within 1 year of the 
notice of the favorable rating action.

4.  The record contains a claim for Chapter 35 benefits for the 
appellant, signed by the appellant's mother, and sent and 
received by the VA in October 2004.  This demonstrated an intent 
to file for education benefits.  As the claim for death benefits 
was initially denied, this application was not acted on.


CONCLUSION OF LAW

The criteria for benefits under Chapter 35, Title 38, United 
States Code as of the date of the Veteran's death have been met.  
38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.316(a) (2009)), describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.

However, in a case such as this one, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  Thus, the VCAA is not applicable.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does 
not apply where there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's decision, 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his claim).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning 
v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, as 
the benefit requested is to be granted, no further notice or 
development is indicated.

Eligibility for Retroactive DEA Benefits

The appellant is the Veteran's daughter and was born in December 
1984.  The RO determined that basic eligibility for DEA benefits 
was established in an April 2006 rating decision, effective 
August [redacted], 2004.  Notification of DEA eligibility was provided 
more than one year later on May 1, 2007.

Review of the record reveals that the Veteran's spouse filed a 
claim for death benefits, to include dependency and indemnity 
compensation and education benefits in September 2004.  A 
separate form for approval of school attendance, for the 
appellant, signed by her mother was received by the VA in October 
2004.

Service connection for the cause of the Veteran's death and 
associated benefits was initially denied by rating actions of 
November 2004 and March 2005.  Subsequently, service connection 
for the cause of the Veteran's death, and with it eligibility for 
DEA benefits was granted by rating action of April 2006.  Notice 
of this award was not provided until May 1, 2007.  Appellant, 
within a month of notice refilled for educational benefits.  This 
was favorably acted on, except for the effective date, which 
appellant sought for training that apparently had already taken 
place.  The retroactive award was denied, as set forth above, in 
part due to a reported failure to act within 1 year of the April 
2006 rating decision granting the benefit.  There was, however, 
no need to act, or essentially no way to know of a need to act 
until the notice of the award was sent out over 1 year after the 
rating.  At that point she acted promptly, essentially within a 
month.  Further, and unmentioned heretofore, was the October 2004 
application for school approval that was implicitly denied with 
the initial denial of service connection for the cause of death, 
but was not subsequently acted on once the grant of the benefits 
was made.

For these reasons, it is concluded that appellant had an open 
claim for benefits from October 2004, and she filed within 1 year 
of the notice granting the benefits requested.  As such, nothing 
precludes the award of retroactive benefits sought in this case 
to the date of the Veteran's death.  See 38 C.F.R. §§ 21.3021, 
21.3030, 21.3040, 21.3041 (2009).


ORDER

Eligibility for retroactive Department of Veterans Affairs DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, as of the Veteran's death is granted.  The appeal is 
allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


